Fourth Court of Appeals
                                      San Antonio, Texas
                                          February 12, 2020

                                         No. 04-18-00834-CV

                              IN THE INTEREST OF T.R.H., a Child,
                                          Appellant

                     From the 288th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015-CI-20578
                             Honorable Laura Salinas, Judge Presiding


                                            ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice


           Appellant’s motion for rehearing is denied.



                                                         _________________________________
                                                         Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2020.



                                                         ___________________________________
                                                         MICHAEL A. CRUZ,
                                                         Clerk of Court